The bond was dated 20th April 1807, for $400 00, conditioned to pay $200 on or before the 1st of April 1811. The plaintiff resided in the State of Indiana since 1807. In February 1819, his agent here called on Evans, who admitted that there were unsettled claims or transactions between him and Durham. The conversation was about this bond. Evans died in the same year.
The only question was on the presumption of payment arising from lapse of time, as to which, the Court by
That if the holder of a bond allows it to stand for twenty years, without any demand for payment, either in whole or in part, the law presumes the bond to be paid or satisfied. But this is a mere presumption, and may be rebutted by facts or circumstances, such as payment of interest, or other acknowledgment that the debt is unpaid. 1Phil. Ev. 114; 2 Stark. 310; 1 Wheat. Selw.
423; 1 Stark. Rep. 81; 1 Yeates' Rep. 584; 4East, 599; 16 do. 420. The jury are to judge of the extent of defendant's admissions as an acknowledgment that this bond had not been paid.
                                                  Verdict for plaintiff.